The opinion of the court was delivered by
Redfield, Ch. J.
This is a petition for a new trial, on the-ground of surprise, at the trial, and newly discovered evidence.
1. One ground of surprise, on the part of the petitioners, is that the County Court ruled the law different from what they expected,, and that ruling was affirmed, in this court. This could never form the basis of a petition for a new trial. This is a surprise that overtakes every body concerned in the administration of civil justice, every day of his life. Human opinion is infinitely various, and always will be.
If a party supposes it possible, that evidence exists, which will *572enable liim to avoid the effect of a decision, against him, he should obtain a delay and search for the evidence. But if instead of doing that, he ventures to rely upon his exceptions, and fail there, or if he move for continuance, which the court refuse, it could not fail to be of evil example to grant relief, by petition for new trial. In one case, it would encourage rash experiment, and in the other, would be virtually granting a new trial, because the court unreasonably refused a delay of the trial. This seems to cover all, which is alleged, as surprise.
2. The newly discovered evidence being the record of the allowance of the committee’s account, was all of record, in this court, and might have been found, upon reasonable search, in the proper place, and at the proper time, which seems not to have been done. To grant a new trial, on that account, would be to relieve the party, from the consequences of his own neglect.
There does not seem to be any just ground, for granting this petition, and it is dismissed with costs.